Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
Applicant’s amendment including amended claims filed on 07/07/2022 has been entered.
Claim objections are withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts do not teach the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries; and the integrated optics control system coupled to the quantum bios chip, the integrated optics control system comprising a plurality of switching elements that control entanglement of one or more qubits of a quantum computer; wherein the quantum bios chip receives instructions associated with a quantum computing application and configures one or more of the switching elements of the integrated optics control system based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries.

A prior art Bunandar et al. (US 20160352515 A1) teach systems, apparatus, and methods using an integrated photonic chip capable of operating at rates higher than a Gigahertz for quantum key distribution are disclosed. The system includes two identical transmitter chips and one receiver chip. The transmitter chips encode photonic qubits by modulating phase-randomized attenuated laser light within two early or late time-bins. Each transmitter chip can produce a single-photon pulse either in one of the two time-bins or as a superposition of the two time-bins with or without any phase difference. The pulse modulation is achieved using ring resonators, and the phase difference between the two time-bins is obtained using thermo-optic phase shifters and/or time delay elements. The receiver chip employs either homodyne detection or heterodyne detection to perform Bell measurements (abstract).
However Bunandar et al. do not explicitly teach the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries; and the integrated optics control system coupled to the quantum bios chip, the integrated optics control system comprising a plurality of switching elements that control entanglement of one or more qubits of a quantum computer; wherein the quantum bios chip receives instructions associated with a quantum computing application and configures one or more of the switching elements of the integrated optics control system based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in claim 1.

Bonderson et al. (US 20120112168 A1) teach computing bus devices that enable quantum information to be coherently transferred between topological and conventional qubits are disclosed. A concrete realization of such a topological quantum bus acting between a topological qubit in a Majorana wire network and a conventional semiconductor double quantum dot qubit is described, The disclosed device measures the joint (fermion) parity of the two different qubits by using the Aharonov-Casher effect in conjunction. with an ancillary superconducting flux qubit that facilitates the measurement. Such a parity measurement, together with the ability to apply Hadamard gates to the two qubits, allows for the production of states in which the topological and conventional qubits are maximally entangled, and for teleporting quantum states between the topological and conventional quantum systems (abstract).
However Bonderson et al. do not explicitly teach the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries; and the integrated optics control system coupled to the quantum bios chip, the integrated optics control system comprising a plurality of switching elements that control entanglement of one or more qubits of a quantum computer; wherein the quantum bios chip receives instructions associated with a quantum computing application and configures one or more of the switching elements of the integrated optics control system based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in claim 1.

Amin et al. (US 20120254586 A1) teach that quantum processors and classical computers are employed together to solve computational problems. The classical computer may include a parameter learning module that produces a set of parameters. The quantum processor may be configured with the set of parameters to define a problem Hamiltonian and operated to perform adiabatic quantum computation and/or quantum annealing on the problem Hamiltonian to return a first solution to the problem. The parameter learning module of the classical computer may then be used to revise the set of parameters by performing a classical optimization, such as a classical heuristic optimization. The quantum processor may then be programmed with the revised set of parameters to return a revised solution to the problem. The quantum processor may include a superconducting quantum processor implementing superconducting flux qubits (abstract).
However Amin et al. do not explicitly teach the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries; and the integrated optics control system coupled to the quantum bios chip, the integrated optics control system comprising a plurality of switching elements that control entanglement of one or more qubits of a quantum computer; wherein the quantum bios chip receives instructions associated with a quantum computing application and configures one or more of the switching elements of the integrated optics control system based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-16 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 17, the prior arts do not teach receiving, by the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries, instructions associated with a quantum computing application; configuring, by the quantum bios chip, one or more switching elements of the integrated optics control system coupled to the quantum bios chip, the switching elements controlling entanglement of one or more qubits of a quantum computer and the switching elements configured based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries.

A prior art Bunandar et al. (US 20160352515 A1) teach systems, apparatus, and methods using an integrated photonic chip capable of operating at rates higher than a Gigahertz for quantum key distribution are disclosed. The system includes two identical transmitter chips and one receiver chip. The transmitter chips encode photonic qubits by modulating phase-randomized attenuated laser light within two early or late time-bins. Each transmitter chip can produce a single-photon pulse either in one of the two time-bins or as a superposition of the two time-bins with or without any phase difference. The pulse modulation is achieved using ring resonators, and the phase difference between the two time-bins is obtained using thermo-optic phase shifters and/or time delay elements. The receiver chip employs either homodyne detection or heterodyne detection to perform Bell measurements (abstract).
However Bunandar et al. do not explicitly teach receiving, by the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries, instructions associated with a quantum computing application; configuring, by the quantum bios chip, one or more switching elements of the integrated optics control system coupled to the quantum bios chip, the switching elements controlling entanglement of one or more qubits of a quantum computer and the switching elements configured based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in independent claim 17.

Bonderson et al. (US 20120112168 A1) teach computing bus devices that enable quantum information to be coherently transferred between topological and conventional qubits are disclosed. A concrete realization of such a topological quantum bus acting between a topological qubit in a Majorana wire network and a conventional semiconductor double quantum dot qubit is described, The disclosed device measures the joint (fermion) parity of the two different qubits by using the Aharonov-Casher effect in conjunction. with an ancillary superconducting flux qubit that facilitates the measurement. Such a parity measurement, together with the ability to apply Hadamard gates to the two qubits, allows for the production of states in which the topological and conventional qubits are maximally entangled, and for teleporting quantum states between the topological and conventional quantum systems (abstract).
However Bonderson et al. do not explicitly teach receiving, by the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries, instructions associated with a quantum computing application; configuring, by the quantum bios chip, one or more switching elements of the integrated optics control system coupled to the quantum bios chip, the switching elements controlling entanglement of one or more qubits of a quantum computer and the switching elements configured based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in independent claim 17.

Amin et al. (US 20120254586 A1) teach that quantum processors and classical computers are employed together to solve computational problems. The classical computer may include a parameter learning module that produces a set of parameters. The quantum processor may be configured with the set of parameters to define a problem Hamiltonian and operated to perform adiabatic quantum computation and/or quantum annealing on the problem Hamiltonian to return a first solution to the problem. The parameter learning module of the classical computer may then be used to revise the set of parameters by performing a classical optimization, such as a classical heuristic optimization. The quantum processor may then be programmed with the revised set of parameters to return a revised solution to the problem. The quantum processor may include a superconducting quantum processor implementing superconducting flux qubits (abstract).
However Amin et al. do not explicitly teach receiving, by the quantum bios chip comprising one or more qubit connection geometries and one or more error correction codes associated with the qubit connection geometries, instructions associated with a quantum computing application; configuring, by the quantum bios chip, one or more switching elements of the integrated optics control system coupled to the quantum bios chip, the switching elements controlling entanglement of one or more qubits of a quantum computer and the switching elements configured based upon a selected one of the one or more qubit connection geometries and one of the one or more error correction codes that is compatible with the selected one of the one or more qubit connection geometries as recited in independent claim 17.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 17 is allowable over the prior arts of record. 

Thus, claims 1-17 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111